Citation Nr: 0601892	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  99-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant served on active duty from January 17, 1983, to 
March 11, 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

The appellant provided testimony at a video conference 
hearing before the undersigned Veterans Law Judge in March 
2000.  The hearing transcript is contained in the claims 
file.

The appellant's claim has been before the Board twice.  Most 
recently, in January 2004, the case was remanded for a VA 
examination of the appellant.  Unfortunately, the case 
requires additional action.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran claims entitlement to service connection for 
paranoid schizophrenia.  The evidence of record reveals that 
the veteran was released after one month and twenty five days 
of service with an entry level separation.  The narrative 
reason given was: "defective enlistments and inductions - 
erroneous enlistments."  

In January 2004, the claim was remanded so that, among other 
things, a VA psychiatric examination of the veteran could be 
conducted.  An April 2004 document indicates that the veteran 
failed to report to the VA examination.  The veteran's 
representative notes that there is no documentation of notice 
to the veteran of the scheduled examination in the record, 
and that the address for notification appears to be at least 
partially incorrect.  The Board believes that for these 
reasons one more attempt should be made to afford the veteran 
a VA examination.  

However, review of the record reveals that VA has not 
received any communication from the veteran since 
approximately June 2001.  Moreover, the record reveals that 
the veteran frequently moves and only intermittently keeps VA 
informed of his address. In Hyson v. Brown, the United States 
Court of Veterans Appeals stated that, "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1994).  A new current address for the veteran has been 
recently obtained, so one more attempt should be made to 
schedule the veteran for a VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
elicit a history from the veteran as to 
any psychiatric problems he had prior to 
service (he testified that his mother had 
scheduled him for a psychiatric 
appointment prior to service), during 
service, and after service.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
provide opinions as to the following:

*	What psychiatric disorder(s) does 
the veteran currently manifest?

*	Is there clear evidence that a 
psychiatric disorder existed prior 
to service?  If so, what evidence?

*	Is it as least as likely as not that 
a psychiatric disorder had its onset 
during service?

*	Is it as least as likely as not that 
a pre-existing psychiatric disorder 
increased in severity during 
service?  If a pre-existing disorder 
increased in severity during 
service, is it as likely as not that 
the increase was beyond the natural 
progress of the disability?

*	The examiner must provide a 
rationale for all conclusions 
reached.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  The Board 
notes that a new address for the veteran 
has recently been documented in the 
claims file, and should be used for 
notification of the veteran.

3.  Following the above, the RO must 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


